DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54, 57-59 and 63 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Steinwandel et al. (hereinafter Steinwandel, US Publication Number 20170029131).
Regarding claim 54, Steinwandel discloses an aerial vehicle (Figure 1 element 10) comprising: a hybrid propulsion system comprising: a plurality of rotors configured to generate thrust and cause the aerial vehicle to fly (Figure 1 elements 31 and 33), and the plurality of rotors includes a first set of rotors(Figure 1 forward elements 33) and second set of rotors (Figure 1 aft elements 33 and 31), wherein the second set of rotors has one or more rotors more than the first set of rotors, the first set of rotors is disposed at a front portion of the aerial vehicle, the front portion being forward of a central portion of the aerial vehicle, and the second set of rotors is disposed at a back portion of the aerial vehicle, the back portion being rearward of the central portion (Figure 1), an engine (Figures 1 and 2 element 12) configured to drive an engine-powered rotor to rotate (Figures 1 and 2 element 31), and the engine- powered rotor being included in the plurality rotors (Figure 2), an electric-powered rotor motor (Figure 1 element 14) configured to drive an electric motor-powered rotor (Figure 1 element 33) to rotate, the electric motor-powered rotor being included in the plurality rotors (Figure 1), a battery pack configured to provide power to the electric-powered rotors (Figures 2 element 21, Paragraphs 42 and 43); and a flight control system (Figures 1 and 2 element 13) connected to the battery pack wherein the flight control system is configured to provide controlled flight for the aerial vehicle to fly.
Regarding claim 57, Steinwandel discloses the above aerial vehicle wherein one or more rotors in the second set of rotors is disposed tilted relative to the first set of rotors (Figure 1 element 31).
Regarding claim 58 Steinwandel discloses the above aerial vehicle wherein one or more rotors in the second set of rotors is disposed perpendicular relative to the first set of rotors (Figure 1 element 31).
Regarding claim 59, Steinwandel discloses the above aerial vehicle wherein the first set of rotors includes one rotor (Figure 1 forward elements 33) and the second set of rotors includes three rotors (Figure 1 element 31 and aft elements 33).  The examiner notes that the claim does not limit the first set of rotors to only having one rotor, but merely requires the it has at least one rotor.  As the first set of rotors of Steinwandel includes two rotors, it necessarily includes one rotor.
Regarding claim 63, Steinwandel discloses the above aerial vehicle wherein one or more rotors includes a shroud configured to prevent the one or more rotors from striking other objects (Figure 1).  The examiner notes that the vertical lift rotors of Steinwandel are in the wing which acts as a shroud for the vertical lift rotors.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 8, 9, 20, 35, 50, 53 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel in view of Mestler at al. (hereinafter Mestler, US Publication Number 20160280386).
Regarding claim 5, Steinwandel discloses an aerial vehicle (Figure 1 element 10) comprising: a hybrid propulsion system comprising: a plurality of rotors configured to generate thrust and cause the aerial vehicle to fly (Figure 1 elements 33 and 31), and the plurality of rotors includes a first set of rotors (Figure 1 forward elements 33) and second set of rotors (Figure 1 aft elements 33 and 31), wherein the second set of rotors has one or more rotors more than the first set of rotors, the first set of rotors is disposed at a front portion of the aerial vehicle, the front portion being forward of a central portion of the aerial vehicle, and the second set of rotors is disposed at a back portion of the aerial vehicle, the back portion being rearward of the central portion (Figure 1), an engine configured to drive an engine-powered rotor to rotate (Figures 1 and 2 element 12), the engine being directly connected to the engine-powered rotor with a drive mechanism (Figures 1 and 2 element 17), and the engine- powered rotor is included in the plurality rotors (Figure 1), and an electric-powered rotor motor (Figure 1 element 14) configured to drive an electric motor-powered rotor to rotate (Paragraph 68), the electric motor-powered rotor is included in the plurality rotors (Figure 1 element 33), a battery pack configured to provide power to the electric-powered motor (Figure 2 element 21, Paragraphs 42 and 43); and a flight control system (Figures 1 and 2 element 13) connected to the battery pack, but fails to explicitly teach of a throttle device and a stabilization device as claimed.
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) comprising an electric rotor motor (Figure 1a element 108, Paragraph 21) wherein the flight control system (Figures 1a and 1b element 104) comprises a device configured to control the throttle of the engine, and the throttle being configured to control the amount of power provided by the engine to the engine powered rotor (Figure 1a “Engine Throttle” and 1b element “IC engine throttle”, Paragraph 22); and a stabilization device (Figure 1b “Accelerometers” and “Gyroscopes”, Paragraph 23)  that works in concert with an electronic speed control unit (Figure 1a element 106) enabling stabilization of the aerial vehicle for controlled flight.
Regarding claim 5, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Steinwandel with the flight control system and electrical components of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Steinwandel and Mestler since the engine of Steinwandel is connected directly to both a generator and a propeller, the engine throttle of Mestler would control the amount of power delivered to both the generator and the engine powered rotor.
Regarding claim 8, Steinwandel as modified by Mestler disclose the above aerial vehicle wherein the battery pack is rechargeable (Steinwandel, Paragraphs 42 and 43 and Mestler Paragraph 18), the aerial vehicle further comprising: a genset system (Steinwandel, Figures 1 and 2 and Mestler Figure 1a element 102) comprising the engine (Steinwandel, Figures 1 and 2 element 12 and Mestler Figure 1a element “IC Engine”), and an electric generator system (Steinwandel, Figures 1 and 2 element 11 and Mestler Figure 1a element 102 “Alternator”) configured to provide power to the rechargeable battery pack or the rotor motor; and a bridge rectifier configured to convert AC power generated by the genset system or generator motor to DC power and provide the DC power to either or both the rechargeable battery and the rotor motor (Mestler, Figure 1a “AC-DC Rectifier”, Paragraph 20).
Regarding claim 9, Steinwandel as modified by Mestler disclose the above aerial vehicle wherein there is a fuel cell used to provide electric power (Mestler, Paragraph 20).
Regarding claim 20, Steinwandel as modified by Mestler disclose the above aerial vehicle wherein the battery pack comprises a rechargeable battery pack that is configured to provide the power to the rotor motors when the engines and the generator motor are turned off (Steinwandel, Paragraphs 42 and 43 and Mestler Paragraph 22).
Regarding claim 50, Steinwandel as modified by Mestler disclose the above aerial vehicle wherein the aerial vehicle is with or without fixed wings (Steinwandel, Figure 1 element 34).
Regarding claim 53, Steinwandel as modified by Mestler disclose the above aerial vehicle wherein the bridge rectifier is also configured to provide power to the device that is configured to control the throttle of the engine (Mestler, Figure 1a).
Regarding claim 60, Steinwandel discloses the above aerial vehicle but fails to teach of it having an electronic speed controller to control the engine (Mestler, Figure 1a), or multiple engines.  
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) with a flight control system that includes an electronic speed controller (Figure 1a element 106).
 Regarding claim 60, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Steinwandel with the flight control system and electrical components of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Steinwandel and Mestler since the engine of Steinwandel is connected directly to both a generator and a propeller, the engine throttle of Mestler would control the amount of power delivered to both the generator and the engine powered rotor.
Both Steinwandel and Mestler fail to teach of the aerial vehicle having three engines.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have three engines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and would provide the predictable result of increasing safety by increasing redundancy.
Regarding claim 61, Steinwandel discloses the above aerial vehicle disclose the above aerial vehicle but fails to teach it comprising an electronic speed controller as claimed.
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) comprising further comprising electronic speed controller that is configured to control a throttle of the engine based on a power demand of the engine-powered rotor (Mestler, Paragraphs 22-24).
Regarding claim 61, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Steinwandel with the electronic speed controller of Mestler for the predictable result of matching power production to power consumption (Mestler, Paragraph 23).
Regarding claim 64, Steinwandel discloses an aerial vehicle (Figure 1 element 10) comprising: a hybrid propulsion system comprising: a plurality of rotors configured to generate thrust and cause the aerial vehicle to fly (Figure 2 elements 31and 33), and the plurality of rotors includes a first set of rotors (Figure 1 forward elements 33) and second set of rotors (Figure 1 aft elements 33 and 31), wherein the second set of rotors has one or more rotors more than the first set of rotors, the first set of rotors is disposed at a front portion of the aerial vehicle, the front portion being forward of a central portion of the aerial vehicle, and the second set of rotors is disposed at a back portion of the aerial vehicle, the back portion being rearward of the central portion (Figure 1), an engine configured to drive an engine-powered rotor to rotate (Figures 1 and 2 element 12), and the engine- powered rotor being included in the plurality rotors (Figure 1), an electric-powered rotor motor  (Figure 1 element 14) configured to drive an electric motor-powered rotor to rotate, the electric motor-powered rotor being included in the plurality rotors (Figure 1 element 33), a battery pack that is rechargeable and configured to provide power to the electric-powered motor (Figure 2 element 21, Paragraphs 42 and 43); and a flight control system (Figure 1 and 3 element 13) connected to the battery pack, a genset system (Figures 1 and 2) comprising the engine (Figure 1 element 12), and an electric generator system (Figures 1 and 2 element 11) configured to provide power to the rechargeable battery pack or the rotor motor, but fails to explicitly teach of a bridge rectifier, a throttle device, an electronic speed control unit and a stabilization device as claimed.
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) comprising an electric rotor motor (Figure 1a element 108, Paragraph 21) wherein the flight control system (Figures 1a and 1b element 104) comprises a device configured to control the throttle of the engine, and the throttle controls the amount of power provided by the engine to the engine powered rotor (Figure 1a “Engine Throttle” and 1b element “IC engine throttle”, Paragraph 22); a stabilization device (Figure 1b “Accelerometers” and “Gyroscopes”, Paragraph 23)  that works in concert with an electronic speed control unit (Figure 1a element 106) enabling stabilization of the aerial vehicle for controlled flight and a bridge rectifier configured to convert AC power generated by the genset system or generator motor to DC power and provide the DC power to either or both the rechargeable battery and the rotor motor (Mestler, Figure 1a “AC-DC Rectifier”, Paragraph 20).
Regarding claim 64, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Steinwandel with the flight control system and electrical components of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Steinwandel and Mestler since the engine of Steinwandel is connected directly both a generator and a propeller, the engine throttle of Mestler would control the amount of power delivered to both the generator and the engine powered rotor.
Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel as modified by Mestler as applied to claim 5 above, and further in view of Alzahrani (US Publication Number 20170369161).
Regarding claim 35 Steinwandel discloses the above aerial vehicle with several shrouded rotors (Steinwandel, Figure 1 element 33), but fails to teach of each of the rotor comprising a duct or shroud.
However, Alzahrani teaches of a similar multi-rotor aircraft (Figure 8 element 100) wherein each of the rotor comprises a shroud.
Regarding claim 35, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify aerial vehicle of Steinwandel as modified by Mestler with the shrouded rotor of Alzahrani for the predictable result of suppressing noise.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel as modified by Mestler as applied to claim 5 above, and further in view of Vondrell et al. (hereinafter Vondrell, US Publication Number 20180065743).
Regarding claim 38, Steinwandel as modified by Mestler disclose above aerial vehicle, but fail to teach of it further comprising articulating rotor mount to act as a tilt rotor or tilt wing for increased movement or forward flight or to be folded in a downward position for parking or storage.
However, Vondrell discloses a similar aerial vehicle (Figures 1 and 2) comprising a similar drive system (Figure 2 element 38) comprising an articulating rotor mount (Figure 1 elements 56, 58, 60, 62, Paragraph 34) to act as a tilt rotor or tilt wing for increased movement or forward flight (Paragraph 33).
Regarding claim 38, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Steinwandel as modified by Mestler with the articulating mount of Vondrell for the predictable result of accomplishing efficient forward flight (Vondrell, Paragraph 33) if the forward thrust propulsor fails.
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel as applied to claim 54 above, and further in view of Mestler and Knapp et al. (hereinafter Knapp, US Publication Number 20160236790).
Regarding claim 55, Steinwandel discloses above aerial vehicle the flight control system, but fail to teach of it including the claimed components
However, Mestler discloses a similar drive system for an aerial vehicle (Figures 1a and 1b) with a flight control system that includes an electronic speed controller (Figure 1a element 106), a stabilization device (Figure 1b “Accelerometers” and “Gyroscopes”, Paragraph 23), a battery monitor logger (Figure 1a “Voltage” and “Current”, Paragraph 23).
Regarding claim 55, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle of Steinwandel with the electric motors, flight control system and electrical components of Mestler for the predictable result of anticipating electrical power demand to ensure the engine is operating to meet that demand (Mestler, Paragraph 18).  The examiner notes that in the combination of Steinwandel and Mestler since the engine of Steinwandel is connected directly to both a generator and a propeller, the engine throttle of Mestler would control the amount of power delivered to both the generator and the engine powered rotor.
Both Steinwandel and Mestler fail to teach of a battery indicator display.
However, Knapp teaches of a similar aircraft (Figure 5 element 500 and Figure 7 element 700) wherein the flight control system includes a battery indicator display (Figure 9 element 900 and Figure 19 elements 1902 and 1910).
Regarding claim 55, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify aerial vehicle of Steinwandel as modified by Mestler with the battery indicator display of Knapp for the predictable result of providing pertinent performance parameters to a pilot (Knapp, Paragraph 257).
Regarding claim 56, Steinwandel as modified by Mestler and Knapp disclose above aerial vehicle the electronic speed controller controls the power of the engine to meet a demand which is a load of the engine-powered rotor, and the electronic speed controller works congruently with the stabilization device to maintain controlled flight (Mestler, Paragraphs 22-24).
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel as applied to claim 54 above, and further in view of McCrady (US Publication Number 20160280075).
Regarding claim 62, Steinwandel discloses above aerial vehicle, but fails to teach one or more rotors connected to a vertical crank shaft as claimed.
However, McCrady teaches of a similar vehicle (Figure 1) wherein rotor (Figure 1 element 7) is directly connected to motor (Figure 1 element 6) via a vertical driveshaft (Figure 1 element 11).
Regarding claim 62, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify aerial vehicle of Steinwandel with the vertical drive shaft of McCrady for the predictable result of allowing the drive system to be more compactly fit in the aircraft.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 8-9, 20, 35, 38, 50 and 53-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644